
	
		II
		110th CONGRESS
		2d Session
		S. 2822
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2008
			Mr. Wyden (for himself,
			 Mrs. Clinton, Mr. Lieberman, and Mr.
			 Dodd) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to repeal a
		  section of that Act relating to exportation or importation of natural
		  gas.
	
	
		1.Exportation or importation of
			 natural gas
			(a)In
			 generalSection 311 of the Energy Policy Act of 2005 (Public Law
			 109–58; 119 Stat. 685) is repealed.
			(b)ApplicationThe
			 Natural Gas Act (15 U.S.C. 717 et seq.) shall be applied and administered as if
			 section 311 of the Energy Policy Act of 2005 (and the amendments made by the
			 section) had not been enacted.
			
